240 S.W.3d 199 (2007)
STATE of Missouri, Respondent,
v.
Terry CARSON, Defendant/Appellant.
No. ED 88886.
Missouri Court of Appeals, Eastern District, Division Two.
December 11, 2007.
Jo Ann Rottermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
The defendant, Terry Carson, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury on one count of robbery in the first degree, in violation of section 569.020 RSMo. (2000), and one count of armed criminal action, in violation of section 571.015.[1] The trial court sentenced the defendant to serve two concurrent terms of seventeen years' imprisonment. Finding no error, we affirm.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. (2000).